Self-insured employer appeals from an award for partial disability due to Dupuytren’s contracture of both hands found to be an occupational disease. Claimant had been employed by the same employer for approximately 12 years. He noticed some difficulty with his hands early in .1948, but continued working until on or about August 6, 1951, when he was discharged for other reasons. On August 7, 1951 claimant visited his doctor who advised an operation, which was performed on October 26, 1951. Claimant’s duties involved heavy use of his hands. Upon two physical examinations at about the time of his original employment nothing was wrong with his hands. There is ample evidence to establish a recognizable link between the disease and claimant’s occupation. The board has found that the date of disablement was August 7, 1951, and further found: “ The disease from which the claimant was suffering was an occupational disease contracted by him in the same employ*573ment with the same employer for whom he worked at the time of his disablement, and he continued in the same employment from the time of the contraction of the disease up to the date of disablement therefrom.” The evidence supports such a finding, and section 40 of the Workmen’s Compensation Law does not bar the claim. (Matter of Sheehy v. Boyle, 8 A D 2d 267.) We find no merit in the contention of appellants that claimant failed to give timely notice of his condition or to timely file a claim. Award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Bergan, P. J., Coon, Gibson, Herlihy and Reynolds, JJ.